Case 5:18-cv-00066-MFU-JCH Document 732 Filed 08/25/21 Page 1 of 1 Pageid#: 18933



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                            HARRISONBURG DIVISION


                                                           Action No: 5:18cv66
   RLI Insurance Company                                   Date: 8/25/21
   vs.                                                     Judge: Joel C. hoppe, USMJ
                                                           Court Reporter: Karen Dotson, FTR
   Nexus Services, Inc.
                                                           Deputy Clerk: Karen Dotson



    Plaintiff Attorney(s)                          Defendant Attorney(s)
    Dustin Paul                                    Carl Anderson &
                                                   Christopher Okay



                                     LIST OF WITNESSES

   PLAINTIFF/GOVERNMENT:                           DEFENDANT:
   1.                                              1.



  PROCEEDINGS:
  Motions Hearing:
  #686 Motion to Compel Attendance at Motion for Contempt Hearing
  #684 Motion for Contempt against Defendants
  #677 Motion for Contempt (Sanctions) against Entities

  Opening remarks by counsel
  Mr. Paul argues motions for contempt and asks for sanctions and attorneys fees
  Mr. Anderson argues
  Mr. Okay argues
  Nexus will submit sworn declaration
  Court to issue an order


  Time in court: 11:06 am – 12:24 pm = 1 hour and 18 minutes
